
	
		II
		111th CONGRESS
		2d Session
		S. 3929
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Tester (for himself,
			 Mr. Barrasso, Mr. Risch, and Mr.
			 Baucus) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To revise the Forest Service Recreation Residence Program
		  as it applies to units of the National Forest System derived from the public
		  domain by implementing a simple, equitable, and predictable procedure for
		  determining cabin user fees, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Cabin Fee Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Cabin user fees.
					Sec. 4. Cabin transfer fees.
					Sec. 5. Right of appeal and judicial review.
					Sec. 6. Consistency with other law and rights.
					Sec. 7. Regulations.
				
			2.DefinitionsIn this Act:
			(1)AuthorizationThe terms authorized and
			 authorization refer to the issuance of a special use permit for
			 the use and occupancy of National Forest System land derived from the public
			 domain by a cabin owner under the Recreation Residence Program.
			(2)CabinThe term cabin means a
			 privately built and owned recreation residence and related improvements on
			 National Forest System land derived from the public domain that is authorized
			 for private use and occupancy and may be sold or transferred between private
			 parties.
			(3)Cabin
			 ownerThe term cabin
			 owner means—
				(A)a person authorized by the Secretary to use
			 and to occupy a cabin on National Forest System land derived from the public
			 domain; and
				(B)a trust or an heir
			 or assigns of such a person.
				(4)Cabin transfer
			 feeThe term cabin
			 transfer fee means a fee paid to the United States upon the transfer of
			 a cabin between private parties for money or other consideration that also
			 includes issuance of a new permit.
			(5)Cabin user
			 feeThe term cabin user
			 fee means an annual fee paid to the United States by a cabin owner
			 pursuant to an authorization for the use and occupancy of a cabin on National
			 Forest System land derived from the public domain.
			(6)Current
			 Appraisal CycleThe term current appraisal cycle
			 means the completion of Forest Service review and acceptance of initial typical
			 lot appraisals or second appraisals if ordered by cabin owners and approved by
			 the Forest Service.
			(7)Current cabin
			 user feeThe term current cabin user fee means the
			 most recent cabin user fee, which results from an annual adjustment to the
			 prior cabin user fee under section 3(d).
			(8)LotThe term lot means a parcel of
			 National Forest System land derived from the public domain on which a person is
			 authorized to build, use, occupy, and maintain a cabin.
			(9)National Forest
			 System landThe term
			 National Forest System land is limited to National Forest System
			 land derived from the public domain.
			(10)Recreation
			 residence programThe term Recreation Residence
			 Program means the Recreation Residence Program established pursuant to
			 the last paragraph under the heading Forest service in the Act of March 4, 1915
			 (38 Stat. 1101, chapter 144; 16 U.S.C. 497).
			(11)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
			(12)Typical
			 lotThe term typical lot means a cabin lot, or group
			 of cabin lots, in a tract that is selected for use in an appraisal as being
			 representative of, and that has similar value characteristics as, other lots or
			 groups of lots within the tract.
			3.Cabin user
			 fees
			(a)Payment of cabin
			 user feesA cabin user fee shall be paid annually by the cabin
			 owner.
			(b)Initial cabin
			 user fees
				(1)EstablishmentThe Secretary shall establish initial cabin
			 user fees in the manner required by this subsection.
				(2)Assignment to
			 value tiersUpon completion
			 of the current appraisal cycle, as required by paragraph (4), the Secretary
			 shall assign each permitted lot on National Forest System land to 1 of 9 tiers
			 based on the following:
					(A)All appraised lot
			 values shall be adjusted, or normalized, for price changes from its date of
			 value according to the national NAHB/Wells Fargo Housing Opportunity Index
			 prior to tier assignment.
					(B)Second appraisal
			 values approved by the Forest Service shall supersede initial lot appraisal
			 values for the normalization and ranking process under subparagraph (A).
					(C)The tiers shall be
			 established, on a national basis, according to relative lot value, with lots
			 having the lowest adjusted appraised value assigned to Tier 1 and lots having
			 the highest adjusted appraised value assigned to Tier 9.
					(D)The number of lots
			 (by percentage) assigned to each tier is specified in the table contained in
			 paragraph (3).
					(E)Data from
			 incomplete appraisals may not be used to establish the fee tiers.
					(F)Until assigned to
			 a tier, permitted cabin lots, including lots with incomplete appraisals, are
			 assigned an interim fee of $4,500 or their current annual fee, indexed in
			 accordance with subsection (d), whichever is less.
					(3)Table of initial
			 cabin user feesThe initial cabin user fees, based on the
			 assignments made by the Secretary under paragraph (2) are as follows:
					
						
							
								Fee TierApproximate Percent of Permits
					 NationallyFee
					 Amount
								
							
							
								Tier 1not to exceed 8%$500
								
								Tier 2not to exceed 12%$1,000
								
								Tier 3not to exceed 12%$1,500
								
								Tier 4not to exceed 14%$2,000
								
								Tier 5at least 14%$2,500
								
								Tier 6not to exceed 14%$3,000
								
								Tier 7not to exceed 12%$3,500
								
								Tier 8not to exceed 8%$4,000
								
								Tier 9not to exceed 6%$4,500.
								
							
						
					
				(4)Deadline for
			 completion of current appraisal cycleThe Secretary shall complete the current
			 appraisal cycle within three years after the date of the enactment of this
			 Act.
				(5)Effective
			 dateThe initial cabin user
			 fees required by this subsection shall take effect beginning with the first
			 calendar year beginning after the completion of the current appraisal
			 cycle.
				(c)Overpayments or
			 underpaymentsIf, upon
			 assignment to a tier under subsection (b), the Secretary determines that the
			 fee charged to a cabin owner during the preceding 3 years resulted in an
			 overpayment or underpayment of the fee due under the tier system totaling more
			 than $500, the fee for the next three years shall be adjusted, if such a fee
			 adjustment is requested by the Secretary or by the affected cabin owner, as
			 necessary to correct the overpayment or underpayment.
			(d)Annual
			 Adjustments of cabin user feeThe Secretary shall use changes in the
			 Implicit Price Deflator for the Gross Domestic Product published by the Bureau
			 of Economic Analysis of the Department of Commerce, applied on a 5-year rolling
			 average, to determine and apply an annual adjustment to cabin user fees.
			(e)Effect of
			 destruction, substantial damage, or loss of accessIf
			 a cabin is destroyed or suffers substantial damage amounting to greater than 50
			 percent of replacement cost, or if access to a cabin is significantly impaired,
			 whether by catastrophic events, natural causes or governmental actions, such
			 that the cabin is rendered unsafe or unable to be occupied as a result, the
			 Secretary shall reduce the cabin user fee for the affected lot to $100 per
			 year. This fee shall be in effect for the remainder of the year in which the
			 destruction occurs and until such time as the cabin may be lawfully reoccupied
			 and normal access has been restored.
			4.Cabin transfer
			 fees
			(a)Payment of cabin
			 transfer feesIn conjunction
			 with the transfer of ownership of any cabin and the issuance of a new permit,
			 the transferor shall file with the Secretary a sworn statement declaring the
			 amount of money or other value received, if any, for the transfer of the cabin.
			 As a condition of the issuance by the Secretary of a new authorization for the
			 use and occupancy of the cabin, the transferor shall pay, or cause to be paid,
			 to the Secretary a cabin transfer fee in an amount determined as
			 follows:
				
					
						
							Consideration Received by TransferTransfer Fee
					 Amount
							
						
						
							$0 to $250,000$1,000
							
							$250,000.01 to
					 $500,000.00$1,000 plus 5% of consideration in excess of $250,000
					 up to $500,000
							
							$500,000.01 and
					 above$1,000 plus 5% of consideration in excess of $250,000
					 up to $500,000 plus 10% of consideration in excess of $500,000.
							
						
					
				
			(b)IndexThe
			 Secretary shall use changes in the Implicit Price Deflator for the Gross
			 Domestic Product published by the Bureau of Economic Analysis of the Department
			 of Commerce, applied on a 5-year rolling average, to determine and apply an
			 annual adjustment to the cabin transfer fee threshold amounts ($250,000.01 and
			 $500,000.01) set forth in the table contained in subsection (a).
			5.Right of appeal
			 and judicial review
			(a)Right of
			 appealNotwithstanding any
			 action of a cabin owner to exercise rights in accordance with section 6, the
			 Secretary shall by regulation grant the cabin owner the right to an
			 administrative appeal of the determination of a new cabin user fee, fee tier,
			 transfer fee, or whether or not to reduce a cabin user fee under section 3(e).
			 Such appeal shall be pursuant to the appeal process provided under subpart C
			 (Appeal of Decisions Relating to Occupancy and Use of National Forest System
			 Lands) of part 251 of title 36, Code of Federal Regulations (section 251.80 et
			 seq.).
			(b)Judicial
			 reviewA cabin owner that
			 contests a final decision of the Secretary under this Act may bring a civil
			 action in United States district court. The venue for actions brought before
			 the United States District Court shall be in the United States Judicial
			 District where the cabin is located or the permit holder resides. Nothing in
			 this Act precludes the parties from seeking mediation.
			6.Consistency with
			 other law and rights
			(a)Consistency with
			 rights of the United StatesNothing in this Act limits or
			 restricts any right, title, or interest of the United States in or to any land
			 or resource.
			(b)Special rule for
			 AlaskaIn determining a cabin user fee in the State of Alaska,
			 the Secretary shall not establish or impose a cabin user fee or a condition
			 affecting a cabin user fee that is inconsistent with 1303(d) of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3193(d)).
			7.RegulationsThe Secretary shall promulgate regulations
			 to carry out this Act not later than December 31, 2012.
		
